Citation Nr: 0511667	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed hepatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1943 to June 1946 
and from August 1950 to September 1951.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision, 
which determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
hepatitis.  

In January 2004, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the case for additional development of the record.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is shown to have been treated for hepatitis 
during his period of active service.  

5.  The veteran is shown to have current liver findings that 
are shown as likely as not to be due to the episode of 
infection in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of hepatitis is due to 
disease that was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303, 3.159 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of June 2000 
and June 2003 Statements of the Case, September 2004 and 
November 2004 Supplemental Statements of the Case, and 
correspondence from VA, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes October 2001, May 2002, and 
July 2004 letters, in which the veteran was advised of his 
and VA's responsibilities under the VCAA.  In this letter, 
the RO advised the veteran to identify all health care 
providers who treated him, and explained what the evidence 
must show in order to substantiate a claim of service 
connection.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Service connection for hepatitis

The veteran seeks service connection for hepatitis.  He 
asserts that his current health problems are the result of 
the hepatitis during service.  

In particular, he submitted evidence showing that testing 
revealed elevated liver enzymes in March 2000 and July 2001 
and that a hepatitis B panel was positive for core antibodies 
and antigens.  

Of record are March and September 1951 service medical 
records, diagnosing the veteran with hepatitis.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the credible 
and probative evidence of record is for finding that the 
veteran currently suffers from hepatitis.  

Of record is an April 2001 VA treatment record, indicating 
the veteran did not report any urinary complaints or exhibit 
neuropathy.  A May 2001 VA treatment record indicated that 
the veteran reported having had hepatitis in service.  The 
examiner noted that the veteran had a hepatitis B panel 
performed in October 2000 that was positive for core 
antibodies and antigens.  

In October 2002, the veteran underwent a VA examination, 
noting no acute distress, good nourishment, scleral icterus, 
jaundice, hepatosplenomegaly, ascites, spider angiomas, 
Dupuytren's contracture or pretibial edema.  The examiner 
diagnosed the veteran with a history of infectious hepatitis, 
liver enzymes within normal limits, positive hepatitis B 
corse antibody, negative hepatitis B surface antigen, and 
negative hepatitis B surface antibody.  

The examiner opined that these findings and the laboratory 
findings and history were consistent with prior remote 
hepatitis B infection.  The examiner noted that the veteran 
remained a low-level hepatitis B carrier, but there is no 
evidence of liver failure or a history of cirrhosis.  

The veteran's liver enzymes were found to be within normal 
limits.  Lastly, the VA examiner indicated that, since the 
time of his infection in service, he had not received medical 
treatment for hepatitis or related complications.  

An August 2004 private lab report indicated a positive 
hepatitis B core antibody, and noted that the results 
suggested an acute or recent hepatitis B viral infection.  

The Board notes that most recently the veteran received an 
October 2004 VA medical examination that diagnosed the 
veteran with a history of infectious hepatitis, but no 
evidence of acute hepatitis B infection or residuals from 
hepatitis B infection in 1951.  

However, the earlier VA examination in 2002 reported that the 
veteran had liver findings consistent with a remote 
infection.  

Given the demonstrated episode of hepatitis in service and 
the current medical findings, the Board finds the evidence to 
be in relative equipoise in showing that the veteran as 
likely as not has the residuals of hepatitis that were 
incurred in service.  

Hence, by extending the benefit of the doubt to the veteran 
in this case, service connection for the residuals of 
hepatitis is granted.  



ORDER

Service connection for the residuals of hepatitis is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


